               Case 1:20-cr-00667-VEC Document 41
                                               40 Filed 01/06/21 Page 1 of 6
                                                                           1



  THE LAW F IRM OF                                                           7 World Trade Center, 34th Floor
                                                                             New York, New York 10007
  C ÉSAR            DE      C ASTRO , P.C.                                   646.200.6166 Main
                                                                             212.808.8100 Reception
                                     A T TO R N E Y A T L A W
                                                                             646.839.2682 Fax


MEMO ENDORSED                                                                www.cdecastrolaw.com



                                                      USDC SDNY
                                                      DOCUMENT
  January 6, 2021
                                                      ELECTRONICALLY FILED
  Via ECF                                             DOC #:
                                                      DATE FILED: 1/6/2021
  The Honorable Valerie E. Caproni
  United States District Judge
  U.S. District Court for the Southern District of New York
  40 Foley Square
  New York, New York 10007

                   Re:   United States v. Carl Wilbright, 20 Cr. 667 (VEC)

  Dear Judge Caproni:

  I represent Carl Wilbright in the above-referenced matter that is scheduled to be conferenced on
  January 11, 2021. I write to: (1) request the Court’s permission for Zachary Margulis-Ohnuma,
  counsel to a co-defendant in this case to stand in for me at the conference; and (2) provide the
  Court with Mr. Wilbright’s written Waiver of Right to Be Present at a Criminal Proceeding.
  First, prior to this Court scheduling the first status conference in this case, I was already
  scheduled to represent a client in the U.S. District Court for the Eastern District of New York in
  a plea proceeding at the same time as our scheduled conference. Accordingly, rather than
  request that the conference in this matter be adjourned as to Mr. Wilbright, I respectfully request
  that the Court permit Zachary Margulis-Ohnuma to appear on behalf of Mr. Wilbright. I have
  discussed the issue with Mr. Wilbright and he consents to Mr. Margulis-Ohnuma appearing on
  my behalf.
  Second, as noted above, annexed hereto is Mr. Wilbright’s executed Waiver of Right to Be
  Present at a Criminal Proceeding form.


  Respectfully submitted,                                        Application GRANTED.
         /s/
                                                                 SO ORDERED.
  César de Castro


  cc:    Christopher Clore                                                            1/6/2021
         (Assistant United States Attorney via ECF)              HON. VALERIE CAPRONI
                                                                 UNITED STATES DISTRICT JUDGE
          Case
            Case1:20-cr-00667-VEC
                   1:20-cr-00667-VEC Document   Document40-1 28 Filed
                                                             41  Filed01/06/21
                                                                      12/21/20
                                                                       01/06/21
                                                                       USDC     Page
                                                                             SDNYPage2
                                                                                     11ofof6
                                                                                           55
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES DISTRICT COURT                                           DATE FILED: 12/21/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :         20-CR-667 (VEC)
                 -against-                                    :
                                                              :              ORDER
 CARL WILBRIGHT,                                              :
 TRAVIS BRECONIDGE,                                           :
 QUASHAWN ESCALERA,                                           :
 ISAIAH FREEMAN,                                              :
 LUIS GARCIA,                                                 :
 RICARDO GARCIA,                                              :
 STANLEY HAMPTON,                                             :
 JAMEL MURRAY,                                                :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 17, 2020, Defendants Luis Garcia, Ricardo Garcia, and Jamel

Murray were arraigned by Magistrate Judge Lehrburger and pled not guilty;

       WHEREAS on December 18, 2020, Defendant Carl Wilbright was arraigned by

Magistrate Judge Lehrburger and pled not guilty;

       IT IS HEREBY ORDERED THAT:

         1. A teleconference will be held on January 11, 2021 at 10:30 a.m. The parties must

            appear for the conference by dialing (888) 363-4749, using the access code

            3121171, security code 0667. Any recording of the hearing is strictly prohibited.

         2. No later than January 8, 2021, all defense counsel must file either an executed

            waiver (attached to this Order) or a letter requesting that the conference be

            rescheduled as an in-person conference on a date convenient to all parties.
       Case
        Case1:20-cr-00667-VEC
             1:20-cr-00667-VEC Document
                                Document40-1
                                         28 Filed
                                         41  Filed01/06/21
                                                  12/21/20
                                                   01/06/21 Page
                                                             Page3
                                                                 22ofof6
                                                                       55




SO ORDERED.
                                              _________________________________
Date: December 21, 2020                        VALERIE CAPRONI
      New York, NY                            United States District Judge




                                     2 of 5
          Case
           Case1:20-cr-00667-VEC
                1:20-cr-00667-VEC Document
                                   Document40-1
                                            28 Filed
                                            41  Filed01/06/21
                                                     12/21/20
                                                      01/06/21 Page
                                                                Page4
                                                                    33ofof6
                                                                          55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                       WAIVER OF RIGHT TO BE
                          -v-                                          PRESENT AT CRIMINAL
                                                                           PROCEEDING
     Carl Wilbright              ,
                                    Defendant.                           20 -CR-667 ( ) ( )
-----------------------------------------------------------------X            VEC

Check Proceeding that Applies

____    Arraignment

        I have been given a copy of the indictment containing the charges against me and have
        reviewed it with my attorney. I understand that I have a right to appear before a judge in a
        courtroom in the Southern District of New York to confirm that I have received and
        reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter a
        plea of either guilty or not guilty before the judge. After consultation with my attorney, I
        wish to plead not guilty. By signing this document, I wish to advise the court of the
        following. I willingly give up my right to appear in a courtroom in the Southern District
        of New York to advise the court that:

                 1)       I have received and reviewed a copy of the indictment.
                 2)       I do not need the judge to read the indictment aloud to me.
                 3)       I plead not guilty to the charges against me in the indictment.

Date:            ____________________________
                 Signature of Defendant


                 ____________________________
                 Print Name
 X
____    Conference

        I have been charged in an indictment with violations of federal law. I understand that I
        have a right to be present at all conferences concerning this indictment that are held by a
        judge in the Southern District of New York, unless the conference involves only a question
        of law. I understand that at these conferences the judge may, among other things, 1) set a
        schedule for the case including the date at which the trial will be held, and 2) determine
        whether, under the Speedy Trial Act, certain periods of time should be properly excluded
        in setting the time by which the trial must occur. I have discussed these issues with my
        attorney and wish to give up my right to be present at the conferences. By signing this
        document, I wish to advise the court that I willingly give up my right to be present at the



                                                      3 of 5
         Case
          Case1:20-cr-00667-VEC
               1:20-cr-00667-VEC Document
                                  Document40-1
                                           28 Filed
                                           41  Filed01/06/21
                                                    12/21/20
                                                     01/06/21 Page
                                                               Page5
                                                                   44ofof6
                                                                         55




        conferences in my case for the period of time in which access to the courthouse has been
        restricted on account of the COVID-19 pandemic. I request that my attorney be permitted
        to represent my interests at the proceedings even though I will not be present.


Date:          ____________________________
               Signature of Defendant
1-5-2020
                     Carl Wilbright
               ____________________________
               Print Name


____    Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document, I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.


Date:          _________________________                        ____________________________
               Print Name                                Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the indictment, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held in my client’s absence. I will inform my client
of what transpires at the proceedings and provide my client with a copy of the transcript of the
proceedings, if requested.

Date:          ____________________________
               Signature of Defense Counsel

                     Cesar de Castro
               ____________________________
               Print Name



                                                4 of 5
         Case
          Case1:20-cr-00667-VEC
               1:20-cr-00667-VEC Document
                                  Document40-1
                                           28 Filed
                                           41  Filed01/06/21
                                                    12/21/20
                                                     01/06/21 Page
                                                               Page6
                                                                   55ofof6
                                                                         55




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                  Signature of Defense Counsel



Accepted:      ________________________
               Signature of Judge
               Date:




                                                5 of 5
